Judgment of conviction modified by reducing the term of imprisonment to two years, and as modified affirmed. No opinion. Blaekmar, P. J., and Jaycox, J., concur, Rich, J., concurring in the following memorandum: I would reverse if I could on the ground stated by Mr. . Justice Mills, but as the majority of the court are for affirmance I have concluded to join with the presiding justice and Justice Jaycox in voting for the reduction of the sentence to two years. Mills, J., votes to reverse and grant a new trial on the ground that the trial justice committed substantial error, to the prejudice of defendant, in admitting in evidence the alleged statement made by the complainant to the police officer, at folios 162 to 171 of the record. Putnam, J., votes to affirm without modification.